UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CENDJOU DORVAL,
                                                 No. 6:19-cv-06545-MAT
                                 Petitioner,     DECISION AND ORDER
            -vs-

WILLIAM P. BARR, Attorney General;
THOMAS FEELEY, Field Office Director
for Detention and Removal, Buffalo
Field Office, Bureau of Immigration
and Customs Enforcement; JEFFEREY
SEARLS, Facility Acting Director
Buffalo Federal Detention Facility,


                              Respondents.


I.   Introduction

     Proceeding pro se, Cendjou Dorval (“Dorval” or “Petitioner”)

commenced this habeas proceeding pursuant to 28 U.S.C. § 2241 (“§

2241”) against the named respondents (hereinafter, “the Government”

or “Respondents”). Dorval, who is detained pursuant to 8 U.S.C. §

1225(b),   challenges his continued detention in the custody of the

United States Department of Homeland Security, Immigration and

Customs Enforcement (“DHS/ICE”).

     On October 10, 2019, the Court issued a Decision and Order

conditionally      granting    the   Petition   to   the   extent   that   the

Government was directed to bring Dorval before an immigration judge

(“IJ”) within ten (10) days for a bond hearing in accordance with
the Ninth Circuit’s order in Padilla v. Immig. and Customs Enf’t,

No. 19-35565 (9th Cir. July 22, 2019).1

      In   addition,   the   Court   stayed    the   constitutional   claims

asserted in the Petition pending completion of the bond hearing

ordered pursuant to Padilla. The Court noted that because it was

directing the Government to hold a bond hearing under Padilla, it

was possible that Dorval would be released under an order of

supervision, thereby mooting his Fifth Amendment Due Process claim,

as well as his claim under the Eighth Amendment’s Excessive Bail

Clause. Accordingly, it would be premature to rule on them. The

Court stated that if Dorval were released on bond, it would dismiss

the Petition as moot. However, if Dorval remained in detention, the

Court would proceed to consider the constitutional claims.

      The Government, in accordance with the Court’s directive in

the October 10, 2019 Decision and Order, filed a timely status

update following the bond hearing, which was held on October 18,

2019. The Government reported that Dorval was denied bond and

attached a copy of the IJ’s unfavorable decision (Docket No. 9).

      The Court assumes the parties’ familiarity with the factual

background    and    procedural      history   of    Dorval’s   immigration

proceedings and the instant habeas proceeding, which was set forth

in its previous Decision and Order. For the reasons discussed


      1

       A copy of the Ninth Circuit’s Padilla order was attached to the October
10, 2019 Decision and Order as Appendix A.

                                      -2-
below, the Court finds that Dorval’s constitutional claims are

unexhausted.      Therefore,    the   Court     will      continue   to    stay   the

Petition pending Dorval’s completion of administrative exhaustion

proceedings.

II.    Discussion

       “A habeas petitioner must normally exhaust administrative

remedies before seeking federal court intervention.” Michalski v.

Decker, 279 F. Supp.3d 487, 495 (S.D.N.Y. 2018) (citing Monestime

v.    Reilly,    704   F.   Supp.2d 453,     456    (S.D.N.Y.     2010)    (further

citations       omitted)).   While    Section      2241    does   not     include   a

statutory exhaustion requirement, courts have generally required

exhaustion as a “‘prudential matter.’” Michalski, 279 F. Supp.3d at

495 (quoting Paz Nativi v. Shanahan, No. 16-CV-8496(JPO), 2017 WL

281751, at *1 (S.D.N.Y. Jan. 23, 2017) (citing Araujo–Cortes v.

Shanahan, 35 F. Supp.3d 533, 538 (S.D.N.Y. 2014); Howell v. INS,

72 F.3d 288, 291 (2d Cir. 1995) (“Under the doctrine of exhaustion

of administrative remedies, ‘a party may not seek federal judicial

review of an adverse administrative determination until the party

has first sought all possible relief within the agency itself.’”)

(quoting Guitard v. U.S. Sec’y of Navy, 967 F.2d 737, 740 (2d Cir.

1992))).

       Likewise, the immigration regulations relating to bond do not

contain a mandatory exhaustion requirement. Rather, when an IJ

denies an immigrant release on bond, that decision may be appealed


                                       -3-
to the BIA. See 8 C.F.R. § 1236.1(d)(3) (“An appeal relating to

bond and custody determinations may be filed to the Board of

Immigration Appeals. . . .”); 8 C.F.R. § 1003.19(f) (“An appeal

from the determination by an Immigration Judge may be taken to the

Board of Immigration Appeals pursuant to § 1003.38.”). Title 8

C.F.R. § 1003.38(b) provides that

     [t]he Notice of Appeal to the Board of Immigration
     Appeals of Decision of Immigration Judge (Form EOIR–26)
     shall be filed directly with the Board of Immigration
     Appeals within 30 calendar days after the stating of an
     Immigration Judge’s oral decision or the mailing of an
     Immigration Judge’s written decision. . . . A Notice of
     Appeal (Form EOIR–26) may not be filed by any party who
     has waived appeal.

8 C.F.R. § 1003.38(b) (emphasis supplied).

     A detained non-citizen’s failure to exhaust administrative

remedies may be excused under certain circumstances, namely, where

“(1) available remedies provide no genuine opportunity for adequate

relief; (2) irreparable injury may occur without immediate judicial

relief; (3) administrative appeal would be futile; [or] (4) in

certain   instances   a   plaintiff   has   raised   a   substantial

constitutional question.” Beharry v. Ashcroft, 329 F.3d 51, 62 (2d

Cir. 2003) (internal quotation marks omitted). However, courts

confronted with petitions asserting claims similar to those raised

by Dorval have consistently held that the prudential exhaustion

requirement nevertheless applies. E.g., Torres       v. Decker, No.

18-CV-10026 (VEC), 2018 WL 6649609, at *2-*3 (S.D.N.Y. Dec. 19,

2018) (staying habeas petition asserting a claim that the IJ

                                -4-
applied an unconstitutional burden of proof in denying bond to

immigration     detainee   alien   pending      petitioner’s   completion of

administrative appeal of the bond decision to the BIA). While

Dorval “presents serious constitutional and statutory challenges to

his detention that may very well entitle him to habeas relief[,]”

this “circumstance does not entitle [him] to a waiver of the

exhaustion requirement” since “‘[o]ne purpose of the exhaustion

requirement is to facilitate administrative resolution of issues

that might “render judicial review unnecessary.’” Torres, 2018 WL

6649609, at *4 (quoting Beharry, 329 F.3d at 62).

III. Conclusion

     For the foregoing reasons, the Court will continue the stay of

the Petition pending Dorval’s filing of a timely appeal with the

BIA, which is due within 30 days of the date of the IJ’s oral

decision   or    mailing   of   the   IJ’s     written   decision,   and   his

completion of an administrative appeal before the BIA.

     SO ORDERED.

                                             s/ Michael A. Telesca


                                            HONORABLE MICHAEL A. TELESCA
                                            United States District Judge

Dated:     October 30, 2019
           Rochester, New York.




                                      -5-
Appendix A
Padilla et al. v. ICE, et
al., No. 19-35565 (9th Cir.
July 2, 2019)




             -6-
